 Case 1:18-cv-01608-RGA Document 52 Filed 09/23/20 Page 1 of 5 PageID #: 518




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GRACENOTE, INC.,                              )
                                               )
                 Plaintiff,                    )
         v.                                    )     C.A. No. 1:18-cv-01608-RGA
                                               )
 FREE STREAM MEDIA CORP.                       )
 d/b/a SAMBA TV,                               )
                 Defendant.                    )



                JOINT STIPULATION TO STAY THE CASE FOR 95 DAYS

        Plaintiff Gracenote, Inc. (“Gracenote”) and Defendant Free Stream Media Corp. (d/b/a

Samba TV) (“Samba TV”) (together, “the parties”) jointly stipulate, subject to the Court’s

approval, to stay this case for an additional ninety-five (95) days and to extend all deadlines in

the Scheduling Order by approximately 95 days. In support of this joint stipulation and request,

the parties state as follows:

        1.      On April 14, 2020, the parties filed a Joint Stipulation to Stay the Case for 90

Days (“the First Joint Stipulation”) (D.I. 47). In the First Joint Stipulation, the parties explained

that the deadline for Gracenote’s infringement contentions – which are required to include

pinpoint cites to Samba TV’s source code – was approaching quickly, but conditions imposed by

the COVID-19 pandemic made review of Samba TV’s source code impossible.

        2.      The Court granted the First Joint Stipulation on the day it was filed (April 14,

2020) (D.I. 48). The resulting stay expired on July 13, 2020.

        3.      On July 14, 2020, the parties filed a Joint Stipulation to Stay the Case for 80 Days

(“the Second Joint Stipulation”) (D.I. 49). In the Second Joint Stipulation, the parties explained
 Case 1:18-cv-01608-RGA Document 52 Filed 09/23/20 Page 2 of 5 PageID #: 519




that conditions imposed by the COVID-19 pandemic continued to make review of Samba TV’s

source code impossible.

       4.      The Court granted the Second Joint Stipulation on July 15, 2020 (D.I. 50). The

resulting stay will expire on October 1, 2020.

       5.      The parties now respectfully request an additional 95-day stay (until January 4,

2021) because the conditions imposed by the COVID-19 pandemic continue to make review of

Samba TV’s source code impossible.

       6.      Gracenote needs to conduct extensive further review of the source code to be in a

position to serve its infringement contentions, which are now due on November 6, 2020 (D.I.

49). The source code requires in-person inspection at a secure terminal, pursuant to the agreed

procedures set forth in the Source Code Access Agreement (D.I. 37).

       7.      However, due to the COVID-19 pandemic, Gracenote still has not been able to

access Samba TV’s source code for further review. The number of COVID-19 cases in

California, where the source code can be made available, still has not sufficiently subsided. (See

https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx.) Thus,

access to the code in the near future still looks unlikely.

       8.      In addition, Gracenote’s technical experts who began to review the code prior to

the pandemic reside in foreign countries from which travel to the United States would be

difficult or impossible.

       9.      In particular, technical expert Mehmet Celik resides in the Netherlands, from

which there is a U.S. travel ban in effect. (See https://www.cdc.gov/coronavirus/2019-

ncov/travelers/from-other-countries.html.)




                                                   2
 Case 1:18-cv-01608-RGA Document 52 Filed 09/23/20 Page 3 of 5 PageID #: 520




       10.     Also, technical expert Jaap Haitsma resides in Chile. Chile is under a state of

emergency, and thus, any travel to the U.S. by Mr. Haitsma carries a substantial risk that he will

be prohibited from returning to his home in Chile. (See https://cl.usembassy.gov/u-s-citizen-

services/security-and-travel-information/covid-19-information/.)

       11.     The lack of access to Samba TV’s source code will require a delay in the due date

for Gracenote’s infringement contentions. Delaying the due date for infringement contentions

will have a cascading effect on the other deadlines set forth in the Scheduling Order.


       In light of the foregoing, the parties request that the Court stay this case for an additional

95 days and extend all deadlines for approximately the same amount of time. The chart attached

to this Joint Stipulation sets forth the current case schedule along with a proposed new schedule

that moves each of the remaining deadlines by approximately 95 days.



Dated: September 22, 2020




                                                  3
Case 1:18-cv-01608-RGA Document 52 Filed 09/23/20 Page 4 of 5 PageID #: 521




Respectfully submitted,

Attorneys for Defendant                      Attorneys for Plaintiff
Free Stream Media Corp. d/b/a Samba TV       Gracenote, Inc.
By: /s/ Kelly E. Farnan                      By: /s/ David E. Moore
Kelly E. Farnan (#4395)                      David E. Moore (#3983)
farnan@rlf.com                               dmoore@potteranderson.com
Richards, Layton & Finger, P.A.              Stephanie E. O'Byrne (#4446)
One Rodney Square                            sobyrne@potteranderson.com
920 North King Street                        Bindu A. Palapura (#5370)
Wilmington, DE 19801                         bpalapura@pottersanderson.com
Telephone: (302) 651-7700                    Potter Anderson & Corroon LLP
                                             1313 North Market Street
OF COUNSEL:                                  P.O. Box 951
                                             Wilmington, DE 19899-0951
Sten Jensen                                  Telephone: (302) 984-6251
sjensen@orrick.com
Orrick Herrington & Sutcliffe LLP            OF COUNSEL:
Columbia Center 1152
15th Street, N.W.                            Steven Yovits
Washington, DC 20005                         syovits@kelleydrye.com
Telephone: (202) 339-8436                    Constantine Koutsoubas
                                             ckoutsoubas@kelleydrye.com
Clement Seth Roberts                         Mark J. Scott
croberts@orrick.com                          mascott@kelleydrye.com
Orrick Herrington & Sutcliffe LLP            Kelley Drye & Warren LLP
The Orrick Building                          333 West Wacker Drive
405 Howard Street                            Chicago, IL 60606
San Francisco, CA 94105                      Telephone: (312) 857-7070
Telephone: (415) 773-5700
                                             Clifford Katz
Alyssa Caridis                               ckatz@kelleydrye.com
acaridis@orrick.com                          Kelley Drye & Warren LLP
Orrick Herrington & Sutcliffe LLP            101 Park Avenue
777 South Figueroa Street                    New York, NY 10178
Suite 3200                                   Telephone: (212) 808-7800
Los Angeles, CA 90017
Telephone: (213) 612-2372

                                                           22 day of September, 2020
                                    IT IS SO ORDERED this ___


                                                 /s/ Richard G. Andrews
                                                _____________________________
                                                The Honorable Richard G. Andrews
                                                United States District Judge



                                         4
Case 1:18-cv-01608-RGA Document 52 Filed 09/23/20 Page 5 of 5 PageID #: 522




                            CHART OF FUTURE DEADLINES

                       ITEM                          CURRENT DATE         PROPOSED DATE
Gracenote’s responses to Samba TV’s second            October 2, 2020       January 5, 2021
set of requests for documents
Gracenote’s responses to Samba TV’s second            October 2, 2020       January 5, 2021
set of interrogatories
Samba TV’s responses to Gracenote’s second            October 15, 2020     January 19, 2021
set of requests for documents
Samba TV’s responses to Gracenote’s second            October 15, 2020     January 19, 2021
set of interrogatories
Infringement contentions                             November 6, 2020      February 9, 2021
Joinder of other parties and amendment of            December 4, 2020       March 9, 2021
pleadings
Invalidity contentions                               December 7, 2020       March 12, 2021
Exchange claim terms for construction and            December 21, 2020      March 26, 2021
proposed constructions
Joint claim construction chart                       December 29, 2020      April 5, 2021
Gracenote’s opening claim construction brief          January 18, 2021      April 23, 2021
Document production complete                          January 25, 2021      April 30, 2021
Samba TV’s answering claim construction brief         February 8, 2021      May 14, 2021
Gracenote’s reply claim construction brief            February 22, 2021     May 28, 2021
Samba TV’s sur-reply claim construction brief           March 8, 2021       June 11, 2021
Parties file joint claim construction brief            March 15, 2021       June 18, 2021
Markman hearing                                         April 16, 2021      June 30, 2021      at 9:00 am
Amendment to contentions                                 30 days after       Unchanged
                                                       Markman order
Claim and prior art reference narrowing                  14 days after        Unchanged
                                                       Markman order
Fact discovery cut-off                                   July 5, 2021       October 8, 2021
Burden of proof opening expert reports                 August 12, 2021    November 15, 2021
Responsive expert reports                            September 6, 2021    December 10, 2021
Reply expert reports                                 September 30, 2021     January 3, 2022
Complete expert depositions                           November 8, 2021     February 11, 2022
Case dispositive motions                             December 20, 2021      March 25, 2022
Answering briefs to dispositive motions               January 18, 2022       April 25, 2022
Reply briefs in support of dispositive motions        February 7, 2022       May 13, 2022
Pretrial conference                                     May 27, 2022        September 2, 2022 at 9:00 am
Trial begins                                            June 13, 2022     September 19, 2022 at 9:00 am




                                                 5
